Citation Nr: 0832492	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
splenomegaly.  

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to service connection for a bilateral elbow 
disorder secondary to a blood disorder.  

4.  Entitlement to service connection for a bilateral 
shoulder disorder secondary to a blood disorder.  

5.  Entitlement to service connection for a bilateral knee 
disorder secondary to a blood disorder.  

6.  Entitlement to service connection for a back disorder 
secondary to a blood disorder.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).

The issue of an increased rating for splenomegaly is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not indicate that the veteran 
is diagnosed with a blood disorder.  

2.  Disorders of the back and the bilateral knee, shoulder, 
and elbow have not been linked to a service-connected 
disability.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a blood disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for service connection for a back, bilateral 
knee, bilateral elbow, or bilateral shoulder disorder have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In October 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Subsequently in May 2007, the veteran was provided notice of 
the disability rating and effective date regulations, in 
accord with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the notice letter postdated the initial 
adjudication, the claims were readjudicated.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and providing the 
opportunity for a hearing.  Consequently, the Board finds 
that the duty to notify and assist has been met.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends that he has a blood disorder as a result 
of service.  Service medical records do not report any 
findings of a blood disorder, and the August 1967 Medical 
Board examination reports that serology was normal.  Post-
service medical records also do not report any findings of a 
blood disorder.  In fact, a September 2002 VA hospital report 
indicates that the veteran's blood count was normal, and no 
blood disorder was noted in the laboratory testing section of 
the report.

In sum, the evidence of record does not include any competent 
evidence indicating that the veteran has been diagnosed with 
a blood disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  As stated above, a current disability is 
needed for service connection to be granted; consequently, 
service connection for a blood disorder is denied.  

The veteran also contends that he has a back, bilateral knee, 
bilateral elbow, and bilateral shoulder disorder secondary to 
a blood disorder.  Initially, the Board notes that the 
veteran has not alleged that any such condition is the result 
of service; consequently, the Board's decision is limited to 
the issue of service connection on a secondary basis.  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310 was amended 
effective October 10, 2006, to implement Allen.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.  

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

In this case, because service connection has not been granted 
for a blood disorder, service connection for a back, 
bilateral elbow, bilateral shoulder, or bilateral knee 
disorder as secondary to a blood disorder must also be 
denied.  Additionally, the Board notes that the evidence does 
not suggest that the service-connected splenomegaly has 
caused or aggravated a disorder of the back, elbow, shoulder, 
or knee.  In light of the foregoing, service connection for a 
back, bilateral knee, bilateral elbow, and bilateral shoulder 
disorder must be denied.  




ORDER

Service connection for a blood disorder is denied.  

Service connection for a back, bilateral knee, bilateral 
elbow, and bilateral shoulder disorder is denied.  



REMAND

Further development is needed on the veteran's claim for an 
increased rating for splenomegaly.  The evidence indicates 
that the veteran was scheduled for a VA examination to 
determine the current severity of his splenomegaly in 
November 2003.  In February 2004, the veteran indicated that 
he was sick at the time he was scheduled for his rating 
examination, and he requested to be scheduled for another 
examination.  

VA regulations provide that failure to report for an 
examination requires that the claim be denied unless the 
failure to report was due to "good" cause."  See 38 C.F.R. 
§ 3.655.  In this case, "good cause" arguably exists based 
on the veteran's history of illness and his desire for a 
reexamination.  As the evidence does not otherwise contain 
sufficient findings to establish the extent of the veteran's 
splenomegaly, the issue must be remanded so a contemporaneous 
examination can be scheduled.   

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the veteran 
for an examination to determine the 
current extent of his splenomegaly.  The 
veteran should be provided adequate 
notice of the examination's scheduled 
date and the provisions of 38 C.F.R. 
§ 3.655, and a copy of the notice 
provided to the veteran of the scheduled 
hearing should be placed in the record.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


